DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment field 7/16/2021.
Claims 1-14 are pending. 
The instant application claims priority as a 371 filing of PCT/ which claims priority to U.S. provisional application 62/332,631 filed 5/6/2016. Support for the claimed invention is found in the earlier filed documents. 

Information Disclosure Statement
An information disclosure statement filed 7/16/2021 have been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  

Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1 , line 3 “expresses” is grammatically incorrect and should be –express--. As well, the term “providing” appears to be a translated term wherein –producing—is more appropriate. .  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Following the decision in Mayo Collaborative Services v. Prometheus Laboratories, Inc. (Mayo) 101 USPQ2d 1961, 1965-1966 (SC March 2012), the US Patent & Trademark Office published 2012 Interim Procedure for Subject Matter Eligibility Analysis of Process Claims Involving Laws of Nature (Guidelines).  The Guidelines set forth a set of three inquiries that are to be conducted on the claim as a whole to determine whether the claim is drawn to patent-eligible subject matter.
Step 1:  This part of the eligibility analysis evaluates whether the claims falls within any statutory category MPEP 2106. 03. Here, the claim is directed to a product of nature in that it reads on a cell found in nature. 
Step 2 Prong One:  This step determines if the claim recites a judicial exception. Because the claims recite a nature based product limitation, the markedly different characteristics analysis is used to determine if the nature based product limitation is a product of nature exception. MPEP 2106.04(c (II). The cells are part of nature- naturally arising invasive cancer cells- and accordingly, the claims are drawn to a judicial exception. 
Step 2 Prong Two:  This step evaluates whether the claims as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional elements and that is that the cell comprises the fluorescence. 
Step 2B:  This step evaluates whether the claim as a whole amounts to significantly more than the recited exception i.e. whether any additional elements or combinations of additional elements adds an inventive concept to the claim MPRP 2106.05. However, this property does not add an inventive concept as it does not alter the nature of the sequences and hence the claim is not eligible. As a first issue, the fluorescence does not alter the properties or the nature of the cell. As second issue, a person of skill in the art uses such fluorescence routinely to isolate cells. The sequence are collected for clinical applications which inherently requires databases in the modern era (page 5-6 bridging ¶. These databases are found in computer readable media. 
	 

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of identifying invasive cancer cells in a tumor either disposed to invasive cells or exhibiting invasive properties, the method comprising: 
a) mixing a tissue sample comprising cancer cells with a fluorescent photo-convertible protein, or a recombinant vector configured to express a fluorescent photo-convertible protein, wherein the fluorescent photo-convertible protein changes fluorescent emissions if exposed to a predetermined wavelength of electromagnetic radiation, under conditions such that the group of cells take-up the fluorescent photo-convertible protein thereby producing fluorescent protein-containing cells;
b) providing conditions such that the fluorescent protein containing cells replicate
and exposing the fluorescent protein containing cells to a first wavelength of light thereby producing fluorescent replicated cells;
c) identifying from the fluorescent replicating cells a cell that has a physical characteristic that is characteristic of an invasive cell as the unique fluorescent replicated cell thereby producing a unique fluorescent replicated cell; 
d) exposing the unique fluorescent replicated cell to the predetermined wavelength of electromagnetic radiation and not exposing the predetermined wavelength to the non-unique fluorescent replicated cells under conditions such that the unique fluorescent replicated cell changes fluorescent emissions thereby producing a changed unique fluorescent replicated cell; or exposing the non-unique fluorescent replicated cells to the predetermined wavelength of electromagnetic radiation and not exposing the predetermined wavelength to the unique fluorescent replicated cells under conditions such that the non-unique fluorescent replicated cells change fluorescent emissions thereby producing changed other fluorescent replicated cells;
wherein exposing the fluorescent protein containing cells to a wavelength of light
thereby producing fluorescent replicated cells is before exposing the unique fluorescent replicated cell to the predetermined wavelength of electromagnetic radiation or before exposing the non-unique fluorescent replicated cells to the predetermined wavelength of electromagnetic radiation: and
e) separating the changed unique fluorescent replicated cell from the non-unique fluorescent replicated cells or separating the unique fluorescent replicated cells from the changed non-unique fluorescent replicated cells to thereby identify the invasive cancer cells, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to image guided SaGA (spatiotemporal genomic and cellular analysis) to identify “unique cancer cells”. 
2) Scope of the invention.  The scope of the invention is extremely broad in that the term “unique” is neither defined nor classified in the claims. As well the cells are simply selected in the preamble which provides little context. The first line indicates that the source of selection is a group of cells. This breadth is large especially as the method requires that a goal be reached. However, with such a broad range of starting materials there is no step that ensures one will have unique cancer cells. In other words what if there are no unique cells or cancer cells in the group of cells then one cannot select a unique cancer cell.      
3) Number of working examples and guidance.  The specification is prophetic in nature. The proposed steps utilize Dendra2 which emits green fluorescence but when excited by 405nm light turns red. Cells are visualized by transmitted light or fluorescent protein tags. Thereafter 405 nm lasers for 3-5 seconds photomarks the cells red. Cells are extracted and sorted to separate red from green. 
4) State of the art.  The art relevant to the instant invention is based in cancer analysis. The invention is based on SaGA, (Konen, 2017).
Phenotypic heterogeneity is widely observed in cancer cell populations. Here, to probe this heterogeneity, we developed an image-guided genomics technique termed spatiotemporal genomic and cellular analysis (SaGA) that allows for precise selection and amplification of living and rare cells.

To probe the biology of a rare and phenotypically heterogeneous cell populations, single cells or subclones need to be isolated based upon user-defined criteria, instead of a random isolation approach; therefore, we developed a technique to image live cells within a biologically relevant three dimensional (3D) environment, select a cell or cellular group based upon user-defined criteria, extract the cell(s) and subject the cell(s) to genomic and molecular analyses. In this way, we can purify, amplify and systematically dissect the biologies of rare cells. This technique, termed spatiotemporal genomic and cellular analysis (SaGA), was used to dissect the phenotypic heterogeneity of collective cancer cell invasion in a 3D lung cancer model.

5) Unpredictability of the art.  Claiming the invention broadly to fully protect the invention causes additional enablement issues. The PTO WD Guidelines assert that a single species may be sufficient to enable the claimed genus, but that a “representative” number of species is required. How many species are representative of the claimed genus can be assessed using the Wands factors for undue experimentation. To analyze claims for enablement, the Examiner will first construe the claim terms. Claim terms are defined in view of the specification and understanding in the art. The scope of the claim is also construed. Enablement is assessed for the full scope of the claims. Features of the invention described in the application as “critical” or “necessary” will be required in the claims. Preferred or exemplified embodiments are not essential to the claims. Inoperable embodiments, generally excluded by claim language, may be permitted, unless the Examiner asserts undue experimentation would be required to make and use operable embodiments of the claimed invention.
The claimed invention is drawn to selecting any unique cancer cell from any group of cells that are suspected of containing cancer. The only reliable source of such cells applicants have described are cancer cells. There is no guidance as to how to identify any other cells that are suspected of having cancer. Secondly, as Konen states above, the method requires at a practical level that the cell be identified based upon user-defined criteria. The only such guidance and description from applicants is for invasive cells. Considering any phenotypic characteristic for any cancer, this is a broad and diverse genus of potentially unrelated characteristics that need to be characterized and quantified prior to the method being used. Secondly, the group of cells are suspected of containing cancer cells wherein it is not clear that one would know how to suspect such a state. If so, cancer detection would be simpler. 
While the results presented in the art do not necessarily preclude Applicant's hypothesis, they certainly fail to support it. Consequently, the prior art (and post-filing art) when combined with the lack of any disclosed direct experimental test of Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude the claimed invention would succeed. There is no evidence that the specification offers a solution to the problem set forth in the specification. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971).    
6) Amount of Experimentation Required. 
MPEP 2164.05 teaches, “However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention. The invention recites use of a broad group of cells defined as suspected of containing cancer cells wherein unique cells are selected.  Given the unpredictability of the art, the poorly developed state of the art with regard to predicting the structural/ functional characteristics of phenotypic characteristics and cell types, the lack of adequate working examples and the lack of guidance provided by applicants, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention.”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Segall et al (US 20110296538; see entire document) and Nedosekin et al (Chem Biol, 2014, pages 792-801; see entire document) in view of Navin and Hicks (Genome Med, 2011, pages 1-12; see entire document).
Segall et al teach methods of selecting metastatic by use of a photoconvertible protein called Dendra2 (see figure 1). The cells are transfected with a vector encoding the protein (see e.g.¶0026 and 0032) thus forming fluorescence containing cells. For example, lung cells that were disseminated (unique) from the primary tumor were photoswitched (see e.g. ¶0014 and 0049). This means the cells were exposed to a wavelength and the unique were identified.
Another example was metastatic breast cancer cells. Single cells can be imaged (see e.g. ¶0052). Unique characteristics i.e. vascularized, migrating, invading and infiltrating cells were monitored (see e.g. ¶0052 and 0053 and claim 14).  
Similarly, Nedosekin et al identify fast moving cells using PSFP Dendra2. One cell at a time can be labeled and flowed (see e.g. page 2-3). As well, shedding cells, dormant, self-seeding and reseeding characteristic were labeled and followed (see page 7-8).
Understanding the genetic basis of these cells is performed by single-cell isolation (FACS) as demonstrated by Navin and Hicks (see page 5). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the step of isolating single cells of interest such as those taught by Navin and Hicks et al in the methods of identifying unique cells with characteristics of metastasis or invasion as taught by Nedosekin et al and Segall et al. Such a modification would have resulted in a method encompassed by claim 1. As noted above: 1) Segall and Nedosekin et al teach how to monitor and follow single cells with characteristic  of interest by FSCPs and 2) Navin and Hicks teach that cells with these properties should be isolated.  Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved characterization and analysis as well as the ability to identify cells to target, monitor therapeutic intervention and identify subjects in need of particular therapies. 
As recited in claim 2, the cells were cultured i.e. replicated (see page 5 of Nedosekin et al). As well the cells are “outward” in that they are circulating and migrating. Thus the cells are metastatic. 
Navin and Hicks teaches that the single cells are isolated and nucleic acid extracted for sequencing. The cells are characterized by comparing other cells in the tumor as well as to standards of normal gene sequences (see e.g. abstracts)

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Segall et al (US 20110296538; see entire document) and Nedosekin et al (Chem Biol, 2014, pages 792-801; see entire document) in view of Navin and Hicks (Genome Med, 2011, pages 1-12; see entire document) as applied to claims 1-3, 6-9 and 14 above, and further in view of Karreman (; see entire document).
Karreman teaches that invasive cells can be identified by location wherein invasive protrusions can be visualized and the cells exhibit unique cell structures (see page 449 and figure 7). 
One of skill in the art would have used these locations to identify the invasive cells that could be used in the methods of Segall and Nedosekin. A person of skill in the art would have looked to Karreman et al as it is relevant for the methods of Segall and Nedosekin et al to localize and photolabel such cells wherein such labeling can led to characterization and analysis of the cells as demonstrated by Nedosekin et al. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that by turning to Karreman one would know where to look for cell types to visualize. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633